Citation Nr: 0417063	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-16 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for heart disease.  

2.  Entitlement to service connection for heart disease, 
claimed as due to service-connected diabetes mellitus.  


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from March 1952 to June 1952 
in the U.S. Air Force, and he had one year and one month of 
prior military service.  He also served in the U.S. Navy from 
July 1967 to October 1969.  For this latter period of service 
he was awarded the Vietnam Campaign Medal, the Vietnam 
Service Medal, and the Combat Action Ribbon.  

The current appeal to the Board of Veterans' Appeals (Board) 
arises from June 2002 and February 2003 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

Historically, a January 1963 Board decision denied, in part, 
service connection for recurrent pulmonary infections.  A 
September 1981 Board decision denied service connection for a 
back disorder, including degenerative arthritis, and 
residuals of an injury of the left third toe.  

The veteran was notified in October 1996 of a rating action 
that month which had denied service connection for, in part, 
a heart condition that he claimed was due to exposure to 
herbicides (Agent Orange) in service.  It was noted that his 
service medical records (SMRs) were negative for a heart 
condition.  

A June 2002 rating action granted service connection for 
diabetes mellitus (also known as Type II or adult-onset 
diabetes), as a residual of exposure to herbicides in 
service.  The RO assigned an initial noncompensable (i.e., 0 
percent) disability rating, retroactively effective from July 
9, 2001, but the RO denied service connection for a heart 
condition as secondary to the service-connected diabetes.  It 
was noted that private clinical records from April 1st thru 
the 3rd of 2002 showed an elevated triglyceride level but 
that an official examination in February 2002, which noted 
the veteran had suffered a heart attack in 1987, yielded an 
opinion that his heart disease was not related to his 
service-connected diabetes.  



A February 2003 rating action granted an earlier effective 
date for the award of service connection for diabetes 
mellitus but determined that new and material evidence had 
not been submitted to reopen the claim for service connection 
for heart disease, allegedly due to in-service exposure to 
herbicides.  

The veteran filed a notice of disagreement (NOD) later in 
February 2003, which was timely as to the June 2002 and 
February 2003 denials of service connection for heart 
disease.  

So new and material evidence is required to reopen the claim 
for service connection for heart disease, allegedly due to 
in-service exposure to herbicides, but the claim for service 
connection for heart disease as secondary to the service-
connected diabetes must be adjudicated on a de novo basis, 
regardless.


FINDINGS OF FACT

1.  The veteran is service-connected for Type II diabetes 
mellitus based on exposure to herbicides during his second 
period of service, when he served in the Republic of Vietnam.  
So he is presumed to have been exposed to herbicides while in 
the Republic of Vietnam.  

2.  The veteran was notified of an October 1996 rating action 
that denied service connection for a heart condition, claimed 
as being due to the in-service exposure to herbicides, but he 
did not appeal.

3.  The additional evidence received since that October 1996 
rating is cumulative or redundant of the evidence of record 
when that decision was issued or does not suggest the veteran 
has heart disease as a result of his service in the military, 
including his service in Vietnam during the war and any 
herbicide exposure in connection therewith.





4.  The veteran's first borderline blood pressure reading was 
in May 1971, more than one year after service, and there is 
no diagnosis of hypertension or evidence of heart disease 
prior to 1980.

5.  The veteran's current heart disease is not causally or 
etiologically related in any way to his service-connected 
Type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  The October 1996 rating action denying service connection 
for a heart condition, claimed as being due to in-service 
exposure to herbicides, is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).  

2.  New and material evidence has not been received since 
that October 1996 rating decision to reopen the claim for 
heart disease due to herbicide exposure.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).  

3.  The veteran's heart disease is not proximately due to or 
the result of, or aggravated by, his service-connected Type 
II diabetes mellitus.  38 C.F.R. § 3.310(a) (2003); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective on November 9, 
2000, and implementing regulations were created and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA eliminated the requirement of submitting a well-grounded 
claim and provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA also requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).  

Recently, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) revisited the requirements imposed upon VA by the 
VCAA.  The Court held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a) (West 2002), must 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Id. at 422.  

In this case, the veteran was provided the required VCAA 
notice in a letter dated February 27, 2003.  And since this 
occurred after the RO's denials (not before), the timing of 
the VCAA notice was not in accordance with the holding in 
Pelegrini.  Nevertheless, assuming, without conceding, the 
correctness of Pelegrini, the Board finds that any defect 
with respect to the VCAA notice requirement was mere harmless 
error for the reasons specified below.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable RO determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-RO decision 
notice was not prejudicial to the appellant.  Id. at 422 
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-RO-decision notice was not 
prejudicial to the appellant.").

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be 
non-prejudicial to a claimant.  To find otherwise would 
require the Board to remand every case for the purpose of 
having the RO provide a pre-initial adjudication notice.  The 
only way the RO could provide such a notice, however, would 
be to vacate all prior adjudications, as well as to nullify 
the notice of disagreement and substantive appeal that were 
filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result and, as such, it is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court; otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2) (West 2002).

In reviewing the RO determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's decision.  As 
provided by 38 U.S.C. § 7104(a) (West 2002), all questions in 
a matter which under 38 U.S.C. § 511(a) (West 2002) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-RO 
initial adjudication constitutes harmless error, especially 
since an RO determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  Similarly, 
a claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
RO decision is appealed to the Board.  Rather, it is only 
after a decision of either the RO or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Sutton v. Brown, 9 Vet. App. 553, 
564 (1996); Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993); cf. 38 C.F.R. § 20.1102 (2003) (error or defect in 
decision by Board "which does not affect the merits of the 
issue or substantive right of the appellant will be 
considered harmless and not a basis for vacating or reversing 
such decision").

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the VCAA notice provided to the veteran in the RO's 
February 2003 letter was not given prior to the RO's 
adjudication of the claims, the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to his VA notices.

Since receiving the VCAA notice in February 2003, the veteran 
also has received a statement of the case (SOC) in June 2003 
and a supplemental SOC (SSOC) in August 2003.  Both the SOC 
and SSOC addressed additional evidence submitted after the 
initial rating determinations.  So this additional evidence 
was considered.  This also was prior to the actual 
certification of the appeal to the Board, which the veteran 
also received notice of and was given yet another opportunity 
to identify and/or submit still additional evidence. 
Therefore, notwithstanding requirements of Pelegrini as to 
the timing of the VCAA notification, deciding this appeal is 
not prejudicial error to him.  

With respect to the VCAA letter of February 2003, the veteran 
was requested to respond within 30 days.  Considering this in 
light of the VCAA, it must be noted that 38 C.F.R. 
§ 3.159(b)(1) (2003) was recently invalidated by the United 
States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America (PVA) v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. September 2003).  
The offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision was invalid because it was inconsistent with the 
statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Court also held in Pelegrini that that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id. at 422.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the VCAA notice letter that was 
provided to the appellant in February 2003 does not contain 
the precise language specified by the Pelegrini Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.

Moreover, in a recent precedent opinion of VA's General 
Counsel it was held that the language in Pelegrini stating 
that VA must request all relevant evidence in the claimant's 
possession was dictum and, thus, not binding.  See VAOPGCPREC 
1-2004 (Feb. 24, 2004) (the Court's statements in Pelegrini 
that sections 5103(a) and 3.159(b)(1) require VA to include 
such a request as part of the notice provided to a claimant 
under those provisions is obiter dictum and is not binding on 
VA).  The Board is bound by the precedent opinions of VA's 
General Counsel, as chief legal officer of the Department.  
38 U.S.C.A. § 7104(c).

The service medical records (SMRs) from both of the veteran's 
periods of military service have been obtained.  Also on file 
are numerous private clinical records and VA medical records 
during the years after service, following each period of 
active duty.  In fact, the veteran was requested to provide 
information concerning his treatment by private doctors and, 
after providing that information, the RO obtained the records 
he cited.  He declined his opportunity to testify at a 
hearing in support of his claims, and the more recent 
statements and correspondence from him do not make reference 
to or otherwise mention any additional treatment from other 
sources (e.g., private or non-VA, etc.).

The veteran has been provided with an official VA examination 
to determine whether there is a link between his service-
connected Type II diabetes mellitus and his claimed heart 
disease.  See 38 U.S.C. § 5103A(d)(1)(a) and (d)(2) (West 
2002) and 38 C.F.R. § 3.159(c)(4) (2003).  However, he has 
not been provided with a VA nexus examination to determine 
whether his claimed heart disease is otherwise related to his 
military service, including to exposure to herbicides in 
Vietnam during his second period of service.  But this is 
because 38 C.F.R. § 3.159(c)(4)(iii) provides that 38 C.F.R. 
§ 3.159(c)(4) "applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured."  Here, since there is no reopening of 
this particular claim, the veteran is not entitled to such an 
examination.  Accordingly, no further development is required 
to comply with the VCAA or the implementing regulations.  And 
the veteran is not prejudiced by the Board deciding his 
appeal without first remanding the case to the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Petition to Reopen the Claim for Service Connection for 
Heart Disease due to Exposure to Herbicides

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre- 
existing service, was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Furthermore, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.; 
See, too, Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Service connection also may be granted for any disease 
initially diagnosed after discharge from service, when all of 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Certain conditions, such as heart disease, will 
be presumed to have been incurred in service if manifested to 
a compensable degree within 1 year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  



As mentioned, in October 1996, the RO denied service 
connection for heart disease, which the veteran alleged was 
due to exposure to toxic herbicides (specifically, the dioxin 
in Agent Orange) while in Vietnam.  He was notified of that 
decision but did not appeal.

The RO denied the claim in October 1996 because heart disease 
was not shown until more than one year after the veteran's 
service in the military had ended.  And, while his exposure 
to herbicides in Vietnam was readily acknowledged, VA did not 
recognize any association between such exposure and the 
subsequent development of heart disease.  Nor was there 
competent medical evidence then on file otherwise 
establishing such a relationship to service.

The October 1996 decision, when not appealed, became final 
and binding on the veteran based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.200, 20.1103.  Furthermore, because he did not appeal that 
decision, this, in turn, means there must be new and material 
evidence since that decision to reopen this claim and warrant 
further consideration of it on a de novo basis.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

Regardless of how the RO ruled on the question of reopening, 
the Board must determine whether new and material evidence 
has been submitted since the RO's October 1996 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, VA may proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  However, since the well-grounded 
requirement has been totally eliminated by the VCAA, the 
Board need only consider whether new and material evidence 
has been submitted to reopen the claim for service connection 
and, if so, the Board then may proceed directly to adjudicate 
the claim on the full merits if, as in this case, the RO 
already has fully complied with all notification and 
assistance to the veteran that is mandated by the VCAA so 
that he is not prejudiced.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Fossie v. West, 
12 Vet. App. 1 (1998).  

The amendments to 38 C.F.R. § 3.156, in particular, only 
apply to applications to reopen that were received on or 
after August 29, 2001.  Here, the veteran's petition to 
reopen his claim for service connection for heart disease 
based on herbicide exposure was received in October 2001, 
just after that cutoff date.  Therefore, the amended version 
of 38 C.F.R. § 3.156(a), providing a new definition of new 
and material evidence, applies to his current appeal.  

The revised version of 38 C.F.R. § 3.156(a) provides that:

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact necessary 
to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last 
prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility 
of substantiating the claim. 

38 C.F.R. § 3.156(a) (2003).  



When determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Indeed, for the 
limited purpose of determining whether the claim should be 
reopened, weighing the probative value of the evidence in 
question is not permitted.  See Wilkinson v. Brown, 8 Vet. 
App. 263, 270-71 (1995) (citing Justus v. Principi, 3 Vet. 
App. 510 (1992); Cox v. Brown, 5 Vet. App. 95, 98 (1993); and 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993)).  The question 
of the probative value of this evidence does not arise until 
the claim is reopened and addressed on the full merits.  

The SMRs of the veteran's first period of service reveal that 
all blood pressure readings were within normal limits.  When 
he was hospitalized in April and May 1952, for various 
complaints, he complained of pain in his heart.  But the 
discharge diagnosis was a severe and chronic hypochondriacal 
reaction manifested by concern over many organs.  

A summary of the veteran's multiple hospitalizations at the 
Josiah Thomas Hospital from 1941 to 1962 reflects no 
treatment for heart disease.  Reports by Dr. Osgood of X-rays 
from 1957 to 1962 reveal no abnormality of the veteran's 
heart.  

A chest X-ray on VA examination in February 1962 revealed the 
veteran's heart was not abnormal in size or configuration.  

A March 1962 chest X-ray at the Mary Alley Hospital revealed 
the veteran's cardiac structure was normal.  

The SMRs of the veteran's second period of service also are 
negative for heart disease and reveal that all blood pressure 
readings were within normal limits.  

On VA general medical examination in May 1971 the veteran's 
blood pressure was 150/90.  His heart was normal except for a 
systolic murmur.  A chest X-ray revealed his heart was within 
normal limits.  The diagnosis was that there was no disease 
found on the general medical portion of the examination.  

During a March 1981 RO hearing in conjunction with claims for 
service connection for a back disorder and residuals of an 
injury of the left 3rd toe, the veteran testified, at page 4, 
that a private physician had diagnosed high blood pressure in 
1980.  

In a March 1981 statement Dr. Billings reported that he had 
treated the veteran since November 1980, mainly for 
hypertension, and when last seen in January 1981 his blood 
pressure had been 140/90.  Submitted into evidence at that 
hearing were multiple statements from service comrades and 
friends that, as relevant here, cumulatively are to the 
effect that the veteran served in the Republic of Vietnam.  

The evidence received since the October 1996 rating action 
that denied service connection for heart disease as not being 
the result of in-service exposure to herbicides includes 
duplicate copies of some of the veteran's SMRs.  

Medical records from the Harvard Community Health Plan show 
that in September 1995 it was noted that for the past few 
weeks the veteran had been having chest pain.  He used his 
arms a lot at work and was under stress at work.  
An electrocardiogram (EKG) was within normal limits and the 
assessment was probable chest wall pain.  

On file are clinical and laboratory reports from private 
facilities since 2000, some of which show the veteran had 
elevated cholesterol and triglyceride levels.

An official cardiovascular examination in February 2002 noted 
that doctors determined the veteran had diabetes when he had 
a heart attack in 1987.  It also was noted that he had a 
stent implant in 2000.  After a physical examination the 
examiner felt that it was likely that hyperlipidemia-related 
arterial compromise was the direct cause of the 1987 heart 
attack, rather than any indolent Type II diabetes.

An April 2002 private echocardiogram revealed an abnormality 
of the veteran's aortic valve leaflets.  



On file is a printout of information from an internet website 
(http://www.wapd.org/points/dcorbin/nv/TCDDinfo/default.htm) 
sponsored by the Vietnam Veterans Against the War which 
states that one of the effects of "AO" (Agent Orange) on 
humans is "high blood pressure."  

Initially, it must be noted that mere exposure to Agent 
Orange is not a compensable occurrence.  See 38 U.S.C. 
§ 1116; see also 38 U.S.C. § 3.309(e); Combee v. Brown, 34 
F.3d 1039, 1045 (Fed. Cir. 1994) and Winsett v. West, 
11 Vet. App. 420, 425 (1998).  

The evidence on file at the time of the October 1996 RO 
denial did not establish the existence of heart disease until 
years after military service, and there was no competent 
medical evidence linking the veteran's heart disease to 
either period of his military service, including to exposure 
to herbicides (Agent Orange) in Vietnam during his second 
period of service.

The additional evidence, received since the October 1996 RO 
denial, primarily shows treatment for the veteran's heart 
disease but does not causally or etiologically relate it to 
his military service-including to his presumed exposure to 
herbicides (Agent Orange).  See Hickson v. West, 11 Vet. App. 
374, 378 (1998).

While the information from the website suggests that high 
blood pressure is one of the possible effects of exposure to 
Agent Orange, VA has determined there are only a limited 
number of illnesses that can be linked to herbicide exposure.  
And heart disease, including hypertension, is not one of 
them.  Moreover, this website is not one that is sponsored by 
a recognized medical authority nor does it indicate that the 
source of this purported information comes from a recognized 
medical authority.  Accordingly, this evidence is not 
competent and, therefore, not material.  See, e.g., Wallin v. 
West, 11 Vet. App. 509, 514 (1998).  See, too, Timberlake v. 
Gober, 14 Vet. App. 122, 130 (2000) (citing Hensley v. West, 
212 F.3d 1255, 1265 (Fed. Cir. 2000)).



The February 2002 VA cardiovascular examination, on the other 
hand, was requested specifically to determine whether the 
veteran's heart disease is etiologically related in any way 
to his service-connected Type II diabetes mellitus.  So the 
report of that evaluation obviously is not material because 
it concerns an entirely different theory of entitlement.

In sum, the additional evidence received since October 1996 
is cumulative because it only establishes a fact not in 
controversy, i.e., the current existence of heart disease, 
but does not relate it to military service or in-service 
herbicide exposure.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Accordingly, the Board finds that the evidence submitted 
since the October 1996 RO denial is not new and material.  So 
the claim for service connection for heart disease based on 
exposure to herbicides cannot be reopened.  Spalding v. 
Brown, 10 Vet. App. 6, 11 (1996).  The veteran's allegations, 
alone, will not suffice to address the issue of medical 
causation because he is a laymen and, therefore, does not 
have the necessary medical training and/or expertise to give 
a probative opinion concerning this.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  And aside from that, his 
arguments essentially amount to the very same allegations 
made in October 1996, so reiterating them cannot serve as a 
basis for reopening the claim.  See Reid v. Derwinski, 2 Vet. 
App. 312 (1992).  And even if his statements were new, they 
still would not be material.  See Pollard v. Brown, 6 Vet. 
App. 11, 12 (1993).  

Service Connection for Heart Disease Secondary to the 
Service-Connected Diabetes Mellitus

Disability that is proximately due to or the result of a 
service-connected condition shall be service-connected.  
38 C.F.R. § 3.310(a) (2003).  Service connection also will be 
granted for aggravation of a nonservice-connected condition 
by a service-connected disorder, although compensation is 
limited to the degree of disability (and only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

It is undisputed that both the veteran's heart disease and 
his diabetes mellitus (only the latter is service-connected) 
initially manifested years after his second period of 
military service.  

An official VA cardiovascular examination in February 2002 
noted that, when the veteran had a heart attack in 1987, it 
also was found that he had diabetes.  He had no history of 
diabetic retinopathy, diabetic neuropathy or diabetic 
ketoacidosis.  And although he had been treated for 
hypertension, he had no history of renal disease.  He 
received a stent implant in 2000.  After the objective 
physical portion of the February 2002 VA cardiovascular 
evaluation, the examiner indicated that in light of the 
veteran's elevated cholesterol and triglyceride levels in 
1987, it was likely that hyperlipidemia-related arterial 
compromise was the direct cause of his 1987 heart attack, 
rather than any indolent Type II diabetes which had not 
required treatment even in the succeeding years.  He did not 
have to take medication for his diabetes and it did not seem 
that his heart attack or the succeeding years of anginal 
symptoms, culminating in a stent placement in 2000, would be 
diabetes related, particularly in light of his cholesterol 
and triglyceride levels having been extraordinarily high at 
the time of the heart attack.  His diabetes had not caused 
any of the classic constellation of symptoms and had been 
very mild, with only slightly elevated blood sugars, despite 
the absence of treatment in the succeeding 15 years since the 
heart attack.  

There is no other competent medical evidence on file 
addressing the question of any etiological relationship 
between the veteran's service-connected diabetes and his 
claimed heart disease.  So the preponderance of the evidence 
is against the claim for service connection for heart disease 
as secondary to or aggravated by his service-connected 
diabetes.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  
Also found at Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The holdings in the above cited cases include situations, as 
here, where the veteran is attempting to link his claimed 
disability to service via an already service-connected 
disability.  And since the medical evidence of record 
directly refutes such a relationship, the preponderance of 
the evidence is against the claim, meaning the benefit-of-
the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  


ORDER

The petition to reopen the claim for service connection for 
heart disease, allegedly the result of exposure to herbicides 
including Agent Orange, is denied.

The claim for service connection for heart disease secondary 
to the 
service-connected diabetes mellitus also is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



